                                    Case 17-11962-KJC                            Doc 1124                 Filed 01/30/19        Page 1 of 4


                                                                UNITED STATES BANKRUPTCY COURT
                                                                     DISTRICT OF DELAWARE


In re: Aerogroup International Inc., et al                                               Case No. 17-11962
                                                                                         Reporting Period: December 1 - December 30, 2018


                                                                     MONTHLY OPERATING REPORT
                                   File with Court and submit copy to United States Trustee within 20 days after end of month


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document   Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                           Form No.                Attached    Attached         Attached
Schedule of Cash Receipts and Disbursements                                              MOR-1                           x
   Bank Reconciliation (or copies of debtor's bank reconciliations)                      MOR-1a
   Schedule of Professional Fees Paid                                                    MOR-1b                         x
   Copies of bank statements
   Cash disbursements journals
Statement of Operations                                                                  MOR-2
Balance Sheet                                                                            MOR-3
Status of Postpetition Taxes                                                             MOR-4
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                     MOR-4
  Listing of aged accounts payable                                                       MOR-4
Accounts Receivable Reconciliation and Aging                                             MOR-5
Debtor Questionnaire                                                                     MOR-5                          x

Note: Due to extenuating circumstances, the Debtors were unable to prepare the full report by the deadline. They will be submitting the remainder
of the schedules at a later time.

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                  ______________________________
Signature of Debtor                                                                           Date


_______________________________________                                                  ______________________________
Signature of Joint Debtor                                                                     Date


____________/s/ Mark Weinsten                                                            1/30/19
Signature of Authorized Individual*                                                           Date


Mark Weinsten                                                                            Chief Restructuring Officer
Printed Name of Authorized Individual                                                       Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                             1 of 4
                    Case 17-11962-KJC        Doc 1124     Filed 01/30/19   Page 2 of 4


Aerogroup International Inc., et al
DEBTORS AND DEBTORS IN POSSESSION
Total Disbursements by Filed Legal Entity (unaudited, in thousands)




Reporting Period: December 1 - December 30, 2018
Legal Entity                              Case Number                         Disbursements
Aerogroup International, Inc.             17-11962                            $            -
AGI HoldCo, Inc.                          17-11961                            $            -
Aerogroup International, LLC              17-11963                            $       689,149
Aerogroup International Holdings, LLC     17-11964                            $            -
Aerogroup Retail Holdings, Inc.           17-11965                            $            -
Aerogroup Gift Card Company, Inc.         17-11966                            $            -

Total                                                                         $      689,149




                                                                                                2 of 4
                      Case 17-11962-KJC            Doc 1124       Filed 01/30/19   Page 3 of 4


Aerogroup International Inc., et al
DEBTORS AND DEBTORS IN POSSESSION
Total Disbursements by Filed Legal Entity (unaudited, in thousands)



Reporting Period: December 1 - December 30, 2018                                    Total Disbursements
BERKELEY RESEARCH GROUP                                                              $                    141,692
PIPER JAFFRAY & CO                                                                   $                        -
ROPES & GRAY, LLP                                                                    $                    174,394
BAYARD, P.A.                                                                         $                    159,358
PRIME CLERK                                                                          $                     94,095
PROVINCE                                                                             $                      6,842
COOLEY LLP                                                                           $                     80,913
EISNER AMPER                                                                         $                      7,546
GELLERT, SCALI, BUSENKILL & BROWN                                                    $                      8,134
                                                                                     $                    672,974




                                                                                                             3 of 4
                            Case 17-11962-KJC                   Doc 1124           Filed 01/30/19               Page 4 of 4


Aerogroup International, Inc. et al
DEBTORS AND DEBTORS IN POSSESSION
Questionnaire

                                                                                                                        Yes      No
1. Have any assets been sold or transferred outside the normal course of business this reporting period? If
yes, provide an explanation below.
                                                                                                                                  X


2. Have any funds been disbursed from any account other than a debtor in possession account this
reporting period? If yes, provide an explanation below.                                                                           X

3. Have all post-petition tax returns been filed timely? If no, provide an explanation below.
                                                                                                                        X
The debtors have filed extensions of time to file certain tax returns.

4. Are workers compensation, general liability, and other necessary insurance coverages in effect? If no,
provide an explanation below.

The majority of the Debtors’ insurance policies ended in June of 2018. The Debtors have wind down                       X
coverage for certain activities in connection with a tail policy purchased for their directors’ and officers’
liability policy. The Debtors have no on-going operations.

5. Has any bank account been opened during the reporting period? If yes, provide documentation
identifying the opened account(s). If an investment has been opened provide the required documentation
                                                                                                                                  X
pursuant to the Delaware Local Rule 4001-3.

           Account Name                               Purpose                        Business        Acct Number     Bank Name   Date




                                                                                                                                      4 of 4
